FILED
                             NOT FOR PUBLICATION
                                                                               DEC 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SANDEEP SINGH,                                   No.   18-73464

              Petitioner,                        Agency No. A206-325-801

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 10, 2020**
                               San Francisco, California

Before: W. FLETCHER and IKUTA, Circuit Judges, and SCHREIER,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota, sitting by designation.
      Sandeep Singh, a native and citizen of India, seeks review of the decision of

the Board of Immigration Appeals (BIA) that affirmed the determination of the

immigration judge (IJ) denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition for review.

      “[W]e must uphold the IJ’s adverse credibility determination so long as even

one basis is supported by substantial evidence.” Rizk v. Holder, 629 F.3d 1083,

1088–89 (9th Cir. 2011). Here, the IJ identified numerous non-trivial

inconsistencies in Singh’s testimony regarding his persecution in India due to his

participation in the political party Shiromani Akali Dal Amritsar (SADA). Among

other inconsistencies, Singh claimed that he joined SADA on April 14, 2009, but

his SADA membership card and letter stated that he joined SADA on April 5,

2007. Further, although Singh testified that he watched his SADA card being

filled out and signed on the day he received it in 2009, he later testified that the

SADA card was prepared in 2007 and delivered to him in 2009, and presented an

affidavit from his local party chief Dilbaugh Singh corroborating this sequence of

events. Although the IJ gave Singh an opportunity to explain these

inconsistencies, Singh failed to give a reasonable and plausible explanation for




                                            2
them.1 Therefore, substantial evidence supports the IJ’s adverse credibility finding.

Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir. 2020). Contrary to Singh’s

arguments, the IJ’s findings were based on evidence in the record, including

Singhs’ contradictory testimony, and were not speculative.

      The IJ stated that she had familiarized herself “with the complete record of

proceeding prior to entering [her] decision” as required under 8 C.F.R. § 1240.1(b),

provided a list of the evidence presented, and both summarized and quoted Singh’s

testimony in her credibility analysis. Accordingly, the IJ properly discharged her

duties. See Kohli v. Gonzales, 473 F.3d 1061, 1068 (9th Cir. 2007).

      Singh does not argue that evidence in the record, other than his noncredible

testimony, establishes his eligibility for asylum, withholding of removal, and CAT

protection. Accordingly, because the IJ’s adverse credibility determination was

supported by substantial evidence, we uphold the IJ’s determination that Singh is

not eligible for relief from removal.

      PETITION DENIED.




      1
       Counsel’s argument on appeal explaining the inconsistencies, “does not
constitute evidence.” Carrillo-Gonzalez v. I.N.S., 353 F.3d 1077, 1079 (9th Cir.
2003).
                                          3